As filed with the Securities and Exchange Commission on September 7, 2016 File No. 001-37774 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 To Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIESPURSUANT TO SECTION 12(b) OR 12(g)OF THE SECURITIES EXCHANGE ACT OF 1934 AdvanSix Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction ofIncorporation or Organization) 81-2525089 (I.R.S. EmployerIdentification Number) 115 Tabor RoadMorris Plains, NJ (Address of Principal Executive Offices) 07950 (Zip Code) Registrants telephone number, including area code:(973) 455-2000 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange onWhich Each Class is to be Registered Common Stock, par value $0.01 New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act:
